Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application claims benefit of 62/812,699 03/01/2019, and 62/857,008 06/04/2019.
2.	Claims 30 and 32-37 are pending in the application.
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
	Claims 30, 33 and 35 are rejected under 35 U.S.C. 103(a) as being obvious over 
Rourke et al. US 8,778,398.
	Applicants claim an oral pharmaceutical composition for the treatment of narcolepsy, cataplexy, or excessive daytime sleepiness comprising gamma- hydroxybutyrate (GHB) in a unit dose, wherein the absorption of the gamma- hydroxybutyrate in the gastro-intestinal tract is not substantially changed by the presence of food, see claim 30. 

Applicants claim an oral pharmaceutical composition for the treatment of narcolepsy, cataplexy, or excessive daytime sleepiness comprising gamma- hydroxybutyrate in a unit dose suitable for administration once daily, wherein most adverse events (AEs) occur close to Tmax, during the Cmax period, see claim 35. 
Determination of the scope and content of the prior art (MPEP §2141.01)
	Rourke et al.  ‘398 discloses immediate release compressed tablet for oral delivery of GHB, the tablet comprising: GHB in an amount of about 90-98% by weight;  at least one binder in an amount of about 1-5% by weight;  at least one lubricant in an amount of about 1-5% by weight;  and wherein the tablet releases at least 90% of the GHB contained therein within a period of less than one hour after administration, see column 20-21.  Rourke et al.  ‘398  compositions are used for treating an individual afflicted with cataplexy and excessive daytime sleepiness associated with narcolepsy, restless leg syndrome, essential tremor, fibromyalgia, or chronic fatigue syndrome, see claim 14 in column 22.

 
Determination of the difference between the prior art and the claims (MPEP §2141.02)

Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 30, 33 and 35  prima facie obvious because one would be motivated to employ the methods of use of Rourke et al.  ‘398 to obtain instant invention.  
            The motivation to make the claimed compositions derived from the known compositions of Rourke et al.  ‘398 would possess similar activity to that which is claimed in the reference.
 Double Patenting
5.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.1     Claims 30 and 32-37 are rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable over claims 1 and 11 of Megret  et al. US 11,000,498, and over claim 1 of Grassot  et al. US 10,925,844.  Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
	Applicants claim an oral pharmaceutical composition for the treatment of narcolepsy, cataplexy, or excessive daytime sleepiness comprising gamma- hydroxybutyrate (GHB) in a unit dose, wherein the absorption of the gamma- hydroxybutyrate in the gastro-intestinal tract is not substantially changed by the presence of food, see claim 30. 
Applicants claim a method of treating narcolepsy and associated disorders and symptoms in a patient in need thereof comprising: administering an oral pharmaceutical composition comprising gamma- hydroxybutyrate less than two hours after eating, see claim 32.
Applicants claim an oral pharmaceutical composition for the treatment of narcolepsy, cataplexy, or excessive daytime sleepiness comprising 
Applicants claim a  method of treating narcolepsy and associated disorders and symptoms in a patient in need thereof comprising: administering an oral pharmaceutical composition comprising gamma- hydroxybutyrate once daily, wherein the composition is dose proportional, see claim 34.
Applicants claim an oral pharmaceutical composition for the treatment of narcolepsy, cataplexy, or excessive daytime sleepiness comprising gamma- hydroxybutyrate in a unit dose suitable for administration once daily, wherein most adverse events (AEs) occur close to Tmax, during the Cmax period, see claim 35. 
Applicants claim a method of treating narcolepsy and associated disorders and symptoms in a patient in need thereof comprising: administering an oral pharmaceutical composition comprising gamma- hydroxybutyrate once daily, wherein most AEs occur close to Tmax, during the Cmax period, see claim 36.
Applicants claim a method of reducing the amount of adverse events (AEs) in a patient with narcolepsy, cataplexy, or excessive daytime sleepiness comprising: administering an oral pharmaceutical composition comprising gamma- hydroxybutyrate once daily, wherein the gamma-hydroxybutyrate composition has fewer Cmax periods than an equal dose of immediate release sodium oxybate formulation administered more frequently than once-daily, see claim 37. 

	Megret  et al. ‘498  claims a method of treating narcolepsy and associated disorders and symptoms in a patient in need thereof comprising: administering an oral pharmaceutical composition comprising gamma-hydroxybutyrate once daily to a human patient in need thereof, wherein the composition is dose proportional, see claim 11 in column 113.  
	Grassot  et al. ‘844 claims an oral pharmaceutical composition for the treatment of narcolepsy, cataplexy, or excessive daytime sleepiness comprising gamma-hydroxybutyrate in a unit dose suitable for administration less than two hours after eating, see column 53.
The difference between instant claims and Megret  et al. ‘498  and Grassot  et al. ‘844  is that the Megret  et al. ‘498  and Grassot  et al. ‘844 are silent on the instant “adverse events (AEs).
One having ordinary skill in the art would find the claims 30 and 32-37  prima facie obvious because one would be motivated to employ the compositions and methods of use of Megret  et al. ‘498  and Grassot  et al. ‘844  to obtain instant invention.  

5.2     Claim 32 is provisionally rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable over claim 31 of Dubow et al.  co-pending application No. 16/987,515. Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicants claim a method of treating narcolepsy and associated disorders and symptoms in a patient in need thereof comprising: administering an oral pharmaceutical composition comprising gamma- hydroxybutyrate less than two hours after eating, see claim 32.
            Dubow  et al. ‘515 claims a method of treating narcolepsy, narcolepsy associated disorders or symptoms of narcolepsy, the method comprising: orally administering to a patient in need thereof a pharmaceutical composition comprising gamma-hydroxybutyrate while eating, immediately after eating, up to 30 minutes after eating, up to 45 minutes after eating, up to 1 hour after eating, up to 1.25 hours after eating, or up to 1.5 hours after eating, see claim 31.
The difference between instant claims and Dubow  et al. ‘515 is that administration time of Dubow  et al. ‘515 is embraced within the scope of the instant claim.  

            The motivation to make the claimed methods of use derived from the known methods of use of Dubow et al. ‘515 would possess similar activity to that which is claimed in the reference.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



December 07, 2021